Citation Nr: 0322207	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas.


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1966 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 decision which denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

The veteran argues that he has PTSD as a result of his 
service in Vietnam.  In a stressor statement dated May 2001, 
in a VA Form 21-4138 dated October 2001, and in a VA Medical 
Exam dated May 2001, he claimed that he had the following 
stressors as a result of service on a LCM-8 "Mike Boat" 
escorting cargo ships up and down the CuaViet river: 1) 
coming under fire from the shore while serving on a LCM-8 
"Mike Boat"; 2) veteran's base in DaNang being shelled; 3) 
throwing concussion grenades into the water to deter 
saboteurs and, in doing so, killing at least one man, and; 4) 
"seeing teenage bodies that were dumped on the trail to 
Monkey Mountain."

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should ask the veteran to identify all 
VA and non-VA health care providers that have 
treated him for PTSD since August 2001.  In 
this regard, the veteran indicates that he was 
treated in February 2001 in Texas.  Obtain 
records from each health care provider the 
appellant identifies.

2.  The record indicates that the veteran was 
hospitalized for  psychiatric symptoms in 1977 
and a neck injury around 1980 at Seattle General 
Hospital.  In addition, the veteran claims he 
received outpatient treatment around 1979 at 
Everett General Hospital in Everett, Washington.  
The RO should make arrangements to obtain all 
treatment records.

3.  The RO should prepare a letter asking the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available 
information which might corroborate the veteran's 
alleged in-service stressors.  The RO should 
provide USASCRUR with a description of these 
alleged stressors identified by the veteran:  1) 
coming under fire from the shore while serving on 
a 817 LCM-8 "Mike Boat" escorting cargo ships up 
and down the CuaViet river; 2) the veteran's base 
in DaNang being shelled; 3) throwing concussion 
grenades into the water to deter saboteurs and, 
in doing so, killing at least one man; and 4) 
"seeing teenage bodies that were dumped on the 
trail to Monkey Mountain" (hereinafter, 
"stressor number 4").  The RO should provide 
USASCRUR with copies of the veteran's personnel 
records showing service dates, duties, and units 
of assignment.

4.  If, and only if, it is determined that the 
veteran participated in combat, or that one or 
more verified stressors exist, make arrangements 
with the appropriate VA medical facility for the 
veteran to be afforded an examination in order 
to ascertain the nature of all psychiatric 
disability present and the proper diagnoses 
thereof, specifically to include post-traumatic 
stress disorder.  Appropriate psychological 
testing should be accomplished.  The RO must 
provide the examiner with the summary of any 
stressors described above, or inform the 
examiner that participation in combat has been 
established, and the examiner must be instructed 
that only verified events, or verified 
participation in combat, may be considered for 
the purpose of determining whether exposure to 
an inservice stressor has resulted in the 
current psychiatric symptoms.  The examiner 
should also determine whether the diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is deemed 
appropriate, the examiner should comment upon 
the link between the current symptomatology and 
one or more of the verified inservice 
stressors/verified participation in combat found 
to be established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  Since it 
is important "that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 4.1 
(2002), the claims file must be made available 
to the examiner for review.

5.  After undertaking any additional development 
deemed appropriate, the RO should review the 
expanded record and adjudicate the issue of 
service connection for PTSD.  If the RO's 
decision is adverse to the veteran, then he and 
his representative should be furnished an 
appropriate Supplemental Statement of the Case 
and be afforded an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




